                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

RONALD RENE GARRETT,
              Plaintiff,
v.                                               CASE NO: 18-CV-12844
CORRECTION OFFICER SGT. SEARFOSS
and FOOD DIRECTOR ELIZALDE
OF TRINITY ASSN
              Defendants.
                                   /

                           ORDER ADOPTING MAGISTRATE JUDGE’S
                              REPORT AND RECOMMENDATION

       This matter was referred to United States Magistrate Anthony P. Patti pursuant to 28
U.S.C. §636(b)(1)(B) and Local Rule 72.1. In his report filed on August 23, 2019, the
magistrate judge recommended that this court dismiss Plaintiff’s claims against Defendant
Food Service Director Elizalde of Trinity Assn. without prejudice for failure to comply with
Fed.R.Civ.P.4 and for Plaintiff’s failure to show cause.
       No objections have been filed pursuant to 28 U.S.C.§ 636(b)(1)(C), thus further appeal
rights are waived.1
       The Court ADOPTS the Report and Recommendation for purposes of this Order.
       Accordingly, IT IS ORDERED that, for the reasons set forth in the Magistrate Judge’s
Report and Recommendation, Defendant Food Service Director Elizalde of Trinity Assn. Is
DISMISSED WITHOUT PREJUDICE.
                                           S/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE


Dated: September 16, 2019




       The failure to object to the magistrate judge’s report releases the court from its duty to
       1

independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
I hereby certify that a copy of the foregoing document was mailed to counsel of record and/or
pro se parties on this date, September 16, 2019, by electronic and/or ordinary mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522
